117 F.3d 1427
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cruz ZARATE-IGNACIO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 96-70050, Acn-dhm-swr.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997**Decided June 24, 1997.

Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Cruz Zarate-Ignacio, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal from a decision of an immigration judge denying his application for a waiver of deportability under Section 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c).  Zarate-Ignacio conceded deportability based on excludability at time of adjustment (8 U.S.C. § 1251(a)), conviction of an aggravated felony (8 U.S. § 1251(a)(2)(A)(iii)), and conviction of a controlled substance offense (8 U.S.C. § 1251(a)(2)(B)(i)).


3
In accordance with our opinion in Duldulao v. INS, 90 F.3d 396 (9th Cir.1996), we dismiss the petition for lack of jurisdiction.


4
PETITION DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3